Citation Nr: 1102646	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a chronic cervical spine disorder to include 
injury residuals.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a chronic low back disorder to include injury 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

By a decision dated in July 2008, the Board denied the Veteran's 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a chronic cervical spine disorder and a low back 
disorder.  The Veteran appealed the Board's July 2008 decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a June 2009 Order, the Court granted a June 2009 Joint Motion 
for Remand (JMR), which vacated the July 2008 Board decision.  
Subsequently, in July 2010 the Board remanded the Veteran's 
claims for the Veteran to be afforded a hearing pursuant to the 
June 2009 JMR.  In October 2010 the Veteran testified at a travel 
Board hearing before the undersigned Acting Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.  As such, the required development having been completed, 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chronic cervical spine 
disorder to include injury residuals and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
chronic low back disorder to include injury residuals.  The 
Veteran contends that his cervical spine and low back were 
injured in an automobile accident while the Veteran was being 
transported in a VA van on a VA outing and/or as part of a 
Vocational Rehabilitation program.  

Section 1151 of title 38, U.S. Code, provides, in pertinent part, 
for payment of compensation to a Veteran "for a qualifying 
additional disability ... if the disability ... was not the 
result of the Veteran's willful misconduct and ... the disability 
... was proximately caused ... by the provision of training and 
rehabilitation services by the Secretary ... as part of an 
approved rehabilitation program."  38 U.S.C.A. § 1151(a)(2) 
(West 2002).  The Secretary has implemented section 1151, in 
part, through 38 C.F.R. § 3.361, which "applies to claims 
received by VA on or after October 1, 1997."  38 C.F.R. § 
3.361(a) (2010).

To establish causation, the Secretary's regulation provides that 
"[t]he proximate cause of disability ... is the action or event 
that directly caused the disability ... as distinguished from a 
remote contributing cause."  38 C.F.R. § 3.361(d) (2010).  
Section 3.361(d)(3) further provides that "[t]o establish that 
the provision of training and rehabilitation services ... 
proximately caused a Veteran's additional disability ..., it must 
be shown that the Veteran's participation in an essential 
activity or function of the training, services, or [compensated 
work therapy] program provided or authorized by VA proximately 
caused the disability."  38 C.F.R. § 3.361(d)(3) (2010).  "It 
need not be shown that VA approved that specific activity or 
function, as long as the activity or function is generally 
accepted as being a necessary component of the training, services 
or [compensated work therapy] program that VA provided or 
authorized."  Id.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

Statements in the claims file indicate that the Veteran may be in 
receipt of Vocational Rehabilitation services and the Veteran has 
indicated that his injury was incurred while be transported 
pursuant to a Vocational Rehabilitation program.  Review of the 
claims file does not reveal any Vocational Rehabilitation files.  
The Board has attempted to confirm whether the Veteran is in 
receipt of Vocational Rehabilitation service; however, these 
attempts have not revealed any Vocational Rehabilitation files 
regarding the Veteran.  See Correspondence dated December 1, 
2010, to December 7, 2010.  As the Board is remanding these 
claims, as discussed below, the Board finds it necessary for 
additional attempts to be made to confirm whether the Veteran is 
in receipt of Vocational Rehabilitation services and, if so, for 
the files regarding these services to be obtained and associated 
with the claims file.

A review of the claims folder reveals that the Veteran was 
granted Social Security Administration (SSA) Disability Insurance 
benefits.  However, the records regarding this award of benefits 
have not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain the 
Veteran's complete SSA record.  Because SSA records are 
potentially relevant to the Board's determination, VA is obliged 
to attempt to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also 
Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, 
this appeal must be remanded to obtain the Veteran's complete SSA 
record.

The Veteran reported in his testimony before the undersigned 
Acting Veterans Law Judge that he received continuous care for 
his cervical spine and low back conditions at the VA hospital in 
Detroit, Michigan.  Review of the claims file does not reveal any 
records regarding the Veteran's treatment dated since April 2005.  
Accordingly, attempts must be made to obtain VA clinical records 
pertaining to the Veteran's treatment dated since April 2005.

Subsequent to the most recent Supplemental Statement of the Case, 
additional evidence including an Office of Defects Investigation 
Report dated in May 2010 pertaining to the 2000 Dodge Ram Van, a 
list of safety recalls for the same van extracted from Dodge's 
official website, and a VA Office of Inspector General Healthcare 
Inspection of VHA Patient Transportation Service report dated in 
August 2005 were associated with the claims folder.  Neither the 
Veteran nor his representative has submitted a waiver of RO 
consideration regarding this additional evidence.  Because these 
claims must be remanded for the reasons set forth above, on 
remand, as the evidence is pertinent to the Veteran's claims, the 
issues must be reconsidered in light of the new evidence.  See 38 
C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since April 2005.  Any additional pertinent 
records identified by the Veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file.

3.  Attempt to confirm whether the Veteran 
is in receipt of Vocational Rehabilitation 
services and, if so, attempt to obtain and 
associate with the claims file any records 
regarding any Vocational Rehabilitation 
program.  All attempts to confirm 
Vocational Rehabilitation service and to 
obtain any associated records must be noted 
in the claims file.

4.  Then readjudicate the Veteran's claims.  
If the benefits sought on appeal are not 
granted in full, issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

